Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest a method of fabricating a carbon nanotube structure, comprising the steps of: 
providing a first composite structure which includes a first substrate and an array of carbon nanotubes arranged in a stack on a surface of the first substrate; 
providing a second substrate which includes a curable precursor of a polymer; 
partially curing the precursor to form a partially cured polymer; 
placing the stack of carbon nanotubes into contact with the second substrate such that the second end of each of the carbon nanotubes is partially embedded in the second substrate; 
fully curing the partially cured polymer to form a fully cured polymer while the second end of each of the carbon nanotubes is partially embedded in the second substrate, whereby a second composite structure is formed which includes the first substrate, the second substrate and the stack of carbon nanotubes between the first and second substrates; and -2- 115508211.1Application No.: 16/541,054 Amdt date September 29, 2021 
delaminating the first substrate from the stack of carbon nanotubes to thereby form a third composite structure which includes the stack of carbon nanotubes and the second substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745